DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: in the last line of claim 12, “the computing” should be corrected as “the computing device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 13, 14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20090285483) in view of Spivack et al. (US 20190108578).
Regarding claim 1, Guven discloses A computing system comprising: a network interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Guven, “[0030] A data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code to reduce the number of times code is retrieved from bulk storage during execution. [0031] Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices through intervening private or public networks.”) such that the computing system is configured to:
receive, from a computing device associated with a user, data identifying an object that has been detected in a real-world environment (Guven, “[0056] In block 602, a product is identified by detecting a marker with a user device. This may include acquiring an image with a camera of the user device and employing image recognition to identify the product, scanning a bar code with the user device, etc.”); 
based on the received data identifying the detected object, determine information associated with the detected object (Guven, “[0056] In block 604, the marker information communicated to a back-end/server. This may include the use of the internet or local area network and the needed communications protocols. [0057] In block 606, product information is collected through the back-end. [0038] The product is mapped to the appropriate information source (e.g., a database/server of a retail store or manufacturer) in block 125. Once the product is mapped to the information source, the product information is retrieved and/or product updates are determined in block 127.”); 
cause the computing device associated with the user to present a view of a given type of visual conversation application that enables the user to interact with a digital conversational character in an interactive conversational session, wherein the view comprises the digital conversational character superimposed onto the real-world environment (Guven, “[0027] a virtual representation may be one or more animated graphical avatars, which appear to reside on the physical product and talk to the shopper, providing a summary of the product, latest reviews, etc. [0057] In block 608, an avatar, animated virtual image or symbol is composed or determined based upon at least one of the product information and a user preference. In block 610, an avatar overlay is generated in a display of the user device. This may include generating an avatar character associated with the product, designed by the user or provided using another customer's avatar made available by leaving a virtual symbol in a virtual product space”); and 
facilitate the interactive conversational session between the user and the digital conversational character based on the determined information associated with the detected object (Guven, “[0018] A server is coupled to the back-end to provide the product information source. The server has a plurality of different information sources from which to collect information including avatar composition information and at least one of social data, support information and promotional information. [0058] In block 612, information is conveyed about the product to the user by virtual interaction with the avatar. This information may include conveying information about at least one of promotions, sales, product reviews, product ratings, and inventory”).
On the other hand, Guven fails to explicitly disclose but Spivack discloses based on a position and orientation of the computing device, cause the computing device associated with the user to present a view of a given type of visual conversation application that enables the user to interact with a digital conversational character in an interactive conversational session (Spivack, “[0059] The virtual object can appear and be accessed (preview, view, shared, edited, modified), acted on and/or interacted with via an imaging device such as a smartphone camera, wearable device such as an augmented reality (AR) or virtual reality (VR) headset, gaming consoles, any wearable technology, AR glasses, wearable smart watch, wearable computer, heads up display, advanced textiles, smart garments, smart shoes, smart helmets, activity trackers, in car display or in car navigation panel or unit, etc.). [0341] The content associated with the virtual object can also music, a track, background music, foreground music, a tone, a sound, a speech, a conversation, or other audible content. [0428] The virtual object can be rendered in the first user view among the first real elements. A first perspective of the virtual object can be adjusted in the first user view based changes in position or orientation of the first user in the first location”. Therefore, the position and orientation of the computing device (e.g., goggle) correspond to the position and orientation of the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guven and Spivack. That is, applying the presenting a view based on the position and orientation of the google of Spivack to the user device of Guven. The motivation/ suggestion would have been The user can place the enhanced messages (or any of the simulated or virtual objects) in physical locations relative to their device, and/or also relative to other virtual objects or simulated objects in the scene to construct a scene relative to a user view or the user's camera perspective (Spivack, [0060]).
Regarding claim 3, Guven in view of Spivack discloses the computing system of claim 1.
On the other hand, Guven fails to explicitly disclose but Spivack discloses determine the position and orientation of the computing device associated with the user (Spivack, “[0520] The position components 1562 can include location sensor components (e.g., a GPS receiver component), altitude sensor components (e.g., altimeters or barometers that detect air pressure from which altitude may be derived), orientation sensor components (e.g., magnetometers), and the like”). The same motivation of claim 1 applies here.
Regarding claim 4, Guven in view of Spivack discloses the computing system of claim 1.
On the other hand, Guven fails to explicitly disclose but Spivack discloses receive, from the computing device associated with the user, conversational data corresponding to interactions between the user and the digital conversational character; and store the received conversational data (Spivack, “[0056] A thread of related VOB messages is a conversation that uses VOBs as the medium [0059] a user drafts, writes or composes a message having augmented reality (“AR”) content. The AR content can include one or more virtual objects. A virtual object can include a 2D or 3D graphical rendering, which can include one or more of: text, images, audio, video, or computer graphics animation. [0071] Revisions to the original message can be stored so users can roll back to or view any of the previous versions.”). The same motivation of claim 1 applies here.
Regarding claim(s) 14, 16, 17, they are interpreted and rejected for the same reasons set forth in claim(s) 1, 3, 4, respectively.
Regarding claim 13, Guven in view of Spivack discloses the computing system of claim 1, wherein the digital conversational character, has been disclosed.
On the other hand, Guven fails to explicitly disclose but Spivack discloses wherein the user comprises a first user and the computing device comprises a first computing device, and wherein the computing system further comprises program instructions stored in the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: cause a second computing device associated with a second user to present a view of the given type of visual conversation application that enables the second user to interact with the digital conversational character in the interactive conversational session; and facilitate the interactive conversational session between the first user, a second user, and the digital conversational character (Spivack, “[0131] Users can perceive, observe, access, engage with or otherwise interact with this virtual world via a user interface (e.g., user interface 104A-N as depicted in the example of FIG. 1) of client application (e.g., accessed via using a user device, such as devices 102A-N as illustrated in the example of FIG. 1). [0171] the content associated with the virtual object which may be an avatar can include a text message, a post, a chat, a conversation or a graphical message. [0237] The edit function (e.g., provided by the VOB edit/manipulation engine 354) can be accessible by the second user in the second user view (e.g., generated by the user view generator 352) of augmented reality environment. The collaboration facilitation engine 350 can cause to be perceptible, the second edited version of the virtual object, to the first user, via the first user view (e.g., generated by the user view generator 352) of the augmented reality environment. The collaboration facilitation engine 350 can further cause to be perceptible, the second edited version of the virtual object, to a third user, via a third user view (e.g., generated by the user view generator 352) of the augmented reality environment. Additional users can also be supported”). The same motivation of claim 1 applies here.
Claim 19 is in similar scope as claim 1, except that claim 19 recites A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium is provisioned with program instructions that are executable to cause a computing system.
Guven further discloses A non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium is provisioned with program instructions that are executable to cause a computing system (Guven, “[0029] Furthermore, the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system”).
Regarding claim 20, Guven in view of Spivack discloses the computing system of claim 19.
On the other hand, Guven fails to explicitly disclose but Spivack discloses determine the position and orientation of the computing device associated with the user (Spivack, “[0520] The position components 1562 can include location sensor components (e.g., a GPS receiver component), altitude sensor components (e.g., altimeters or barometers that detect air pressure from which altitude may be derived), orientation sensor components (e.g., magnetometers), and the like”). The same motivation of claim 1 applies here.
Claim(s) 2, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20090285483) in view of Spivack et al. (US 20190108578), and further in view of Solomon (US 20160098936).
Regarding claim 2, Guven in view of Spivack discloses the computing system of claim 1.
On the other hand, Guven in view of Spivack fails to explicitly disclose but Solomon discloses determine a given interaction mode from a plurality of interaction modes for the interactive conversational session between the user and the digital conversational character, wherein the plurality of interaction modes comprises a personal mode and a non-personal mode; and wherein facilitating the interactive conversational session between the user and the digital conversational character comprises facilitating the interactive conversational session between the user and the digital conversational character based on the determined information associated with the detected object and the determined interaction mode (Solomon, “[0032] To describe the technology they show a visit to Pisa, Italy, in the year 1600, where they talk to Galileo (see FIG. 1) about his gravity experiments. The virtual reality website first uses speech recognition to convert the verbal questions to text. Galileo responds using Watson-like (IBM) technology based on the historical and scientific facts. The scene in the virtual reality is based on satellite images and historical photos. Claim 9, The system of claim 5 in which the hybrid artificial intelligence system consists of a first software layer designed to support a chat, using a data base of anticipated questions and answers for a specific Expert Avatar, and a second software layer to answer questions not answered by the first layer supported by a general encyclopedia data base”. Therefore, in fig.1 for example, there are two modes: specific Expert Avatar (personal mode) and general encyclopedia data base (non-personal mode). When the detected object is Pisa, the avatar is generated based on the detected object and the chat mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Solomon into the combination of Guven and Spivack. That is, adding the conversation based on detected object and interaction mode of Solomon to  the system of Spivack and Guven. The motivation/ suggestion would have been to have a system which can be used effectively with little or no teacher involvement (Solomon , [0001]).
Regarding claim(s) 15, it is interpreted and rejected for the same reasons set forth in claim(s) 2.
Regarding claim 11, Guven in view of Spivack and Solomon discloses the computing system of claim 2.
On the other hand, Guven in view of Spivack fails to explicitly disclose but Solomon discloses receiving, from the computing device associated with the user, a given question regarding the detected object; determining a response for the digital conversational character based on the given interaction mode and information associated with the detected object; and causing the digital conversational character to utter the determined response to the given question (Solomon, fig.6 “[0003] The visits to Expert Avatars may involve a conversation in which the characters ask questions of the Expert Avatars and receive factual answers. [0004] The artificial intelligence software has access to data bases specific to each Expert Avatar and general encyclopedia data bases to support a conversation between the reader and the Expert Avatar, whereby answers to questions asked by the reader using text or speech are provided in text form to be delivered verbally by the Expert Avatar using the speech synthesis software. [0005] the computer-based virtual reality environment allows the reader to choose and affect the activities of the virtual reality and allows the reader to have a conversation in which he or she can ask questions of the important people, represented as Expert Avatars, and receive factual answers delivered by the Expert Avatar”). The same motivation of claim 2 applies here.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20090285483) in view of Spivack et al. (US 20190108578), and further in view of Davis et al. (US 10885336 B1).
Regarding claim 5, Guven in view of Spivack discloses the computing system of claim 1.
On the other hand, Guven in view of Spivack fails to explicitly disclose but Davis discloses wherein the detected object in the real-world environment comprises a given product that includes a product packaging, and wherein determining information associated with the detected object comprises extracting product information on the product packaging of the given product (Davis, col.33, lines 25-31, “The mobile application navigates (via audio signal positioning, LED lighting, waypoint reckoning, or the like) to the first item on the shopper's list. The shopper picks up the ingredient information (where curious about GMO's). The mobile application reads a digital watermark embedded in the package, extracts the GS1 identifier, and using it, looks up product information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Davis into the combination of Guven and Spivack. That is, adding the extracting product information on the package of Davis to the system of Spivack and Guven. The motivation/ suggestion would have been to provide automated object identification and device communication through image and audio signals to identify products and discern movement and location throughout a product life-cycle (Davis, col.1, lines 16-20).
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20090285483) in view of Spivack et al. (US 20190108578), and further in view of Wiesel et al. (US 20190244407).
Regarding claim 6, Guven in view of Spivack discloses the computing system of claim 1, wherein the digital conversational character, has been disclosed.
On the other hand, Guven in view of Spivack fails to explicitly disclose but Wiesel discloses wherein the detected object in the real-world environment comprises a given product, and wherein the view comprises the digital content superimposed onto the given product in the real-world environment (Wiesel, “[0482] The system of the present invention may generate and display smarter, more efficient, more useful, search results that depict each product (or search result) in the particular, relevant, context that is virtually-placed near or around or behind or on top of the “generic” product image, via a computer vision algorithm that performs such AR modifications”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wiesel into the combination of Guven and Spivack. That is, applying the displaying product information on top of the product of Wiesel to display the digital conversational character of Spivack and Guven. The motivation/ suggestion would have been to provide an enhanced product image (Wiesel, abstract, “The system enhances the product image by correcting it and by adding realistically-looking shading and wrinkles”).
Regarding claim 7, Guven in view of Spivack discloses the computing system of claim 1, wherein the digital conversational character, has been disclosed.
On the other hand, Guven in view of Spivack fails to explicitly disclose but Wiesel discloses wherein the detected object in the real-world environment comprises a given product, and wherein the view comprises the digital content superimposed onto a given location in proximity to the given product in the real-world environment (Wiesel, “[0482] The system of the present invention may generate and display smarter, more efficient, more useful, search results that depict each product (or search result) in the particular, relevant, context that is virtually-placed near or around or behind or on top of the “generic” product image, via a computer vision algorithm that performs such AR modifications”). The same motivation of claim 6 applies here.
Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20090285483) in view of Spivack et al. (US 20190108578), and further in view of DeBates et al. (US 20190089903).
Regarding claim 8, Guven in view of Spivack discloses the computing system of claim 1, wherein the digital conversational character, has been disclosed.
On the other hand, Guven in view of Spivack fails to explicitly disclose but DeBates discloses wherein the detected object in the real-world environment comprises a given product, and wherein the digital character comprises a digital representation of an image on the given product (DeBates, fig.6, “[0020] For example, in one or more embodiments a person captures a static or video image of a product using an imager. This static or video image is then placed on the display. [0062] The items 302,303,304 can, for example, be boxes of product, packages of product, or containers of product in other embodiments. In still other embodiments, the items 302,303,304 can be signs, marketing materials, or other objects. In general, the items 302,303,304 can be any item that may have identifying markings, labeling, or printing disposed thereon. [0070] In one or more embodiments, the one or more overlays 405 comprise a label for a product, such as a packaging label for the particular item (311) identified by the electronic device 100.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined DeBates into the combination of Guven and Spivack. That is, applying the displaying digital character comprising a digital representation of an image on the given product of DeBates to display the digital conversational character of Spivack and Guven. The motivation/ suggestion would have been the use of the overlay allows formerly static printing to shift and become dynamic imagery viewed by the user. This allows the overlay—and its contents—to be customized and targeted to a specific person or a subset of the population (DeBates, [0024]).
Regarding claim 18, Guven in view of Spivack discloses the computing system of claim 1, wherein the digital conversational character, has been disclosed.
On the other hand, Guven in view of Spivack fails to explicitly disclose but DeBates discloses wherein the detected object in the real-world environment comprises a given product, and wherein the view comprises the digital conversational character superimposed onto the given product in the real-world environment (DeBates, “[0023] In one or more embodiments, the overlay is superimposed upon the static or video images of the product. Illustrating by example, if a user is viewing video images, captured in real time by an imager, of a box of shoes on a shelf on the display of an electronic device, in one or more embodiments the one or more processors can superimpose the overlay atop the box so that it creates the appearance of a packaging label or printing on the box. In effect, the overlay becomes a “virtual” label or “virtual” product packaging for the product”). The same motivation of claim 8 applies here.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20090285483) in view of Spivack et al. (US 20190108578), and further in view of Das et al. (US 20170364766).
Regarding claim 9, Guven in view of Spivack discloses the computing system of claim 1, wherein the digital conversational character, has been disclosed.
On the other hand, Guven in view of Spivack fails to explicitly disclose but Das discloses before causing the computing device associated with the user to present the view of the given type of visual application, determining the given type of visual application that should be presented based on the determined information associated with the detected object (Das, “[0005] The method includes generating image data of a portion of the area using the imaging device of the object detection device, and processing the image data to classify the image data as an imaged scene type selected from a plurality of scene types stored as the scene type data in the memory of the object detection system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Das into the combination of Guven and Spivack. That is, adding the determining scene type based on detected objects of Das prior to presenting the view of the given type of visual conversation application of Spivack and Guven. The motivation/ suggestion would have been to provide assistance to a user based on the context in which the user is located (Das, [0004]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20090285483) in view of Spivack et al. (US 20190108578), and further in view of Paiz (US 10936687).
Regarding claim 12, Guven in view of Spivack discloses the computing system of claim 1, wherein the digital conversational character, has been disclosed.
On the other hand, Guven in view of Spivack fails to explicitly disclose but Paiz discloses determining a given question that the digital conversational character should ask the user based on a location of the user; based on the determination, causing the digital conversational character to utter the given question; and receiving, from the computing associated with the user, a response to the given question (Paiz, col.70, lines 42-47, “Second, creates a dialogue based on the user's profile and present location the most probable stores selecting A and C. Third, the Virtual Maestro 700 dialogues with the user, Asking: Are going to Store A or Store C from you present location? The user says Yes, from here to Store C. Alternatively, No, from my office to Store B.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Paiz into the combination of Guven and Spivack. That is, adding the dialogue mechanism of Paiz to the visual conversation application of Spivack and Guven. The motivation/ suggestion would have been The dialogue with the user's help eliminate the confounding elements of the search (Paiz, col.70, lines 47-49).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, it recites, determining that the given interaction mode for the interactive conversational session should be in the personal mode based on determining that some of the information associated with the detected object matches information associated with an account of the user for the given type of visual conversation application.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders obvious the combination of elements recited in the claim(s) as a whole.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        6/3/2022